52 N.J. 473 (1968)
246 A.2d 129
DONALD L. SCOTT AND THEODORE DUNN, PLAINTIFFS-RESPONDENTS,
v.
TOWN OF BLOOMFIELD, RALPH G. CONTE AND H. JOSEPH NORTH, DEFENDANTS, AND BOYS' CLUB OF BLOOMFIELD, DEFENDANT-APPELLANT, AND STATE OF NEW JERSEY, DEFENDANT-INTERVENOR-APPELLANT.
The Supreme Court of New Jersey.
Argued September 9, 1968.
Decided October 7, 1968.
Mr. Paul Alongi argued the cause for defendant-appellant Boys' Club of Bloomfield (Mr. Alongi of counsel and on the brief; Messrs. Marinello, Henkel, Soriano & Klein, attorneys).
Mr. Elias Abelson, Deputy Attorney General, argued the cause for defendant-intervenor-appellant the State of New *474 Jersey (Mr. Abelson of counsel and on the brief; Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
Mr. David C. Thompson argued the cause for plaintiffs-respondents (Mr. Thompson of counsel and on the brief; Messrs. Joyce & Brown, attorneys).
The opinion of the court was delivered PER CURIAM.
The Town of Bloomfield leased certain municipal property to the Boys' Club of Bloomfield for 99 years at a rental of one dollar per year. The action was taken in reliance upon N.J.S.A. 40:60-45.3. Plaintiffs, taxpayers of the Town, attacked the validity of the lease and the trial court entered summary judgment in their favor on the ground, among others, that the statute was a special law and unconstitutional because the appropriate preenactment public notification (R.S. 1:6-1) required by Art. IV, § 7, par. 8 of our State Constitution was not given. 94 N.J. Super. 592 (Law Div. 1967). The Appellate Division affirmed, solely on the constitutional ground stated. 98 N.J. Super. 321 (App. Div. 1967). An appeal was then taken to this Court but, before argument, the lease was cancelled by mutual consent of the interested parties. In addition, also before argument, N.J.S.A. 40:60-45.3 was amended by Chapter 261, L. 1968, apparently to meet one of the issues presented on the appeal. We have concluded that the matter should be considered moot, and that the various legal issues raised should not be reached. Accordingly the appeal is dismissed without costs to any party.
For dismissal  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
Opposed  None.